Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/5/2021 has been entered and made of record. Claims 1, 8 and 15 are amended. Claims 4, 11 and 18 are cancelled. Claims 1-3, 5-10, 12-17 and 19-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann et al. (US 2004/0105573) in view of Ramanandan et al. (US 2018/0188384) and Wang et al. (US 2014/0267700), further in view Fortin-Deschenes et al. (US 2019/0258058) and Lapidous et al. (US 2006/0209065).
As to Claim 1, Neumann teaches a method for occluding displayable content on a portable electronic device ([0061-0063]), the method comprising: 
capturing, by an electronic distance measuring (EDM) device of the portable electronic device, a world distance map comprising a plurality of distances to a plurality of points (Neumann discloses “The range sensors 110 can include one or more active airborne laser sensors to quickly collect 3D geometric samples of an environment, and initial model acquisition can be performed using the information from these laser sensor(s)… For example, a LiDAR (light Detection and Ranging) sensor system can be used in an aircraft flyover to quickly collect a height field for a large environment” in [0024]; “The range sensor information can be LiDAR model data in the form of a cloud of 3D point samples registered to a world coordinate system” in [0033]; “A depth map image can be generated from a video sensor viewpoint at 400… visibility as determined from the depth map image at 410” in [0084]);
capturing, by a camera of the portable electronic device, a camera image containing the plurality of points (Neumann discloses “Real-time texture images can be obtained using the image sensors 120” in [0022]);
detecting a geospatial position of a global navigation satellite system (GNSS) receiver (Neumann discloses “The system 200 can integrate vision, GPS, and ; 
detecting an orientation of the camera (Neumann discloses “position and orientation information of at least one image sensor in the environment can be tracked” in [0005]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation” in [0069]);
generating a model image based on a three-dimensional (3D) model, the orientation of the camera, and the geospatial position of the camera; generating a model distance map comprising a plurality of distances to the 3D model (Neumann discloses “A three dimensional model of an environment can be generated from range sensor information representing a height field for the environment at 300. Position and orientation information of at least one image sensor can be tracked in the environment with respect to the three dimensional model in real-time at 310. Real-time video imagery information from the image sensor(s) can be projected onto the three dimensional model based on the tracked position and orientation information at 320” in [0032]; “A depth map image can be generated from a video sensor viewpoint at 400. Then real-time video imagery information can be projective texture mapped onto the three dimensional model conditioned upon visibility as determined from the depth map image at 410” in [0084]);
generating a superimposed image comprising the camera image and the model image; and displaying the superimposed image (Neumann discloses “This AVE process can be complementary to that of an augmented reality (AR) in which computer graphics dynamically augment the view of a real environment” in [0029]; “the 
Neumann doesn’t directly teach an offset vector. The combination of Ramanandan and Wang further teaches following limitation:
calculating a geospatial position of the camera based on the geospatial position of the GNSS receiver and an offset vector that extends between the geospatial position of the GNSS receiver and the geospatial position of the camera, wherein the offset vector is calculated based on the orientation of the camera (Neumann discloses “The six DOF (degrees of freedom) pose of a camera can be tracked by the sensors in real-time” in [0027]; “tracking sensor(s) 130 can be attached to an image sensor 120” in [0063]; see also GNSS receiver 230 in Fig 2. Ramanandan further teaches “a vector between the camera center and the global positioning receiver 122 (e.g., GPS/GNSS receiver and/or the GPS antenna) may be determined in the image sensor 104 (e.g., camera) frame of reference” in [0057]. Wang explains the offset vector by Fig 6 to show the device for the georeferenced image-based positioning for the purposes of the present technology including a GPS receiver mounted on a pole, with a camera mounted on the same pole with its optical center aligned with the pole's axis in [0015]. By calculating this offset vector, the geospatial position of the camera can be accurately determined.

    PNG
    media_image1.png
    736
    452
    media_image1.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann with the teaching of Ramanandan and Wang so as to obtain an accurate geospatial position of the camera by considering the geospatial positon offset between the camera and GNSS receiver.
Neumann, Fortin-Deschenes and Lapidous don’t directly teach “occlusion mask”. The combination of Fortin-Deschenes and Lapidous further teaches following limitations:
generating a model occlusion mask by comparing each of the plurality of distances of the model distance map to a respective one of the plurality of distances of the world distance map, the model occlusion mask having a plurality of binary values; occluding a portion of the model image by applying the model occlusion mask to the model image (Neumann discloses “While image projection is a powerful approach to integrating dynamic imagery with 3D models, the issue of occlusions should be taken into consideration” in [0082]; “Projection visibility can be computed using the depth shadow mapping method for each sensor from its viewpoint” in [0088]; “determine if the surface point is visible or hidden from an image sensor” in [0083]). Fortin-Deschenes further discloses “It is to be noted that a virtual object should be invisible if it is occluded by the user's hands (16) or other objects in the environment. Occlusion masks can be found by comparing the calculated depth of each pixel with that of the virtual object(s)” in [0087]. It is well-known that a mask is represented by a plurality of bitmask, like Fig 2, 4, 6, 8 & 10 of Lapidous.

    PNG
    media_image2.png
    325
    720
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Neumann, Ramanandan 

As to Claim 2, Neumann in view of Ramanandan, Wang, Fortin-Deschenes and Lapidous teaches the method of claim 1, wherein the portable electronic device is an augmented reality (AR) device (Neumann discloses an augmented virtual environment (AVE) system 100 in [0023], see also Fig 1.)

As to Claim 3, Neumann in view of Ramanandan, Wang, Fortin-Deschenes and Lapidous teaches the method of claim 1, further comprising: receiving model data corresponding to the 3D model, wherein the model data includes at least one geospatial position associated with the 3D model (Neumann discloses an range sensors can collect 3D geometric samples of an environment and process them into a 3D geometric mesh model of an environment in [0024], see also [0036, 0061].)

As to Claim 5, Neumann in view of Ramanandan, Wang, Fortin-Deschenes and Lapidous teaches the method of claim 1, wherein the portable electronic device comprises a camera component including the camera and a sensor component including the EDM device and the GNSS receiver, and wherein the camera component is separable from and configured to removably attach to the sensor component (Neumann discloses “Referring again to FIG. 1, tracking sensor(s) 130 can be attached to an image sensor 120… An image sensor 120 can also be a fixed 

Claim 6 is rejected based upon similar rationale as Claim 1.

As to Claim 7, Neumann in view of Ramanandan, Wang, Fortin-Deschenes and Lapidous teaches the method of claim 5, wherein detecting the orientation of the EDM device includes: 
detecting, by an angle sensor of the portable electronic device, an orientation of the angle sensor, wherein the angle sensor is positioned within the camera component; and determining the orientation of the camera based on the orientation of the angle sensor and based on a known relationship between the orientation of the angle sensor and the orientation of the camera (Neumann discloses “The tracked platform positions and orientations should be known for the sensor data from the multiple image sensors 120…This can be effectively accomplished by combining a differential GPS (Global Positioning System) receiver with an off-the-shelf orientation sensor to produce a self-contained portable tracking system coupled to a video camera” in [0026]; “The inertial sensor 240 can be attached to the stereo camera 210 to continually report the camera orientation. The sensor 240 can incorporate three orthogonal gyroscopes to sense angular rates of rotation along the three perpendicular axes…The measured angular rates can be integrated to obtain the three orientation measurements (yaw, pitch and roll)” in [0069].)
Claim 8 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.
Claim 9 is rejected based upon similar rationale as Claim 2.
Claim 10 is rejected based upon similar rationale as Claim 3.

Claim 12 is rejected based upon similar rationale as Claim 5.
Claim 13 is rejected based upon similar rationale as Claim 6.
Claim 14 is rejected based upon similar rationale as Claim 7.
Claim 15 recites similar limitations as claim 1 and 5 but in a sensor component form. Therefore, the same rationale used for claim 1 & 5 is applied.
Claim 16 is rejected based upon similar rationale as Claim 2.
Claim 17 is rejected based upon similar rationale as Claim 3.

Claim 19 is rejected based upon similar rationale as Claim 6.
Claim 20 is rejected based upon similar rationale as Claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612